Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 1 of 26




              EXHIBIT 2
              (REDACTED)


      REDACTED VERSION OF
     DOCUMENT FILED UNDER
             SEAL
Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 2 of 26
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 3 of 26

                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                          1

 1                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
 2                         SAN FRANCISCO DIVISION

 3              HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY
 4    ILLUMINA, INC., ILLUMINA       )
      CAMBRIDGE LTD.,                )
 5                                   )
                Plaintiffs,          )
 6                                   )
      vs.                            )Case No.:
 7                                   )3:20-cv-01465-WHO
      BGI GENOMICS CO., LTD., BGI    )
 8    AMERICAS CORP., MGI TECH CO., )
      LTD., MGI AMERICAS, INC. and   )
 9    COMPLETE GENOMICS, INC.,       )
                                     )
10              Defendants.          )
      _______________________________)
11

              * * * * * * * * * * * * * * * * * * * * * *
13                     ORAL AND VIDEOTAPED DEPOSITION

14                          DAVID I. SMITH, Ph.D.,

15                               APRIL 20, 2020
16             * * * * * * * * * * * * * * * * * * * * * *

17

18          ORAL and VIDEOTAPED DEPOSITION, conducted

19    virtually, OF DAVID I. SMITH, Ph.D., produced as a

20    witness at the instance of the Plaintiffs, and duly

21    sworn, was taken in the above-styled and numbered cause

22    on April 20, 2020, from 10:30 a.m. to 5:04 p.m., Eastern

23    Standard time, before LISA A. BLANKS, CSR, RPR, CRR,

24    reported by machine shorthand.

25

             www.LexitasLegal.com/Premier      Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 4 of 26
                          David Smith, Ph.D. - April 20, 2020
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                          64

 1    States having to send a sample out and then everything
 2    is dependent on BGI.

 3          Q.     BY MR. REINES:      No, I was talking about
 4    intends.     You understand that BGI is proposing to sell

 5    sequencers in the United States, correct?

 6          A.     Yes, I am.
 7          Q.     And in terms of the -- and you believe that

 8    they're -- that the introduction by BGI of sequencers in

 9    the United States would substantially reduce the pricing
10    for sequencers and sequencing reagents going forward,
11    correct?

12          A.     Would reduce the price of sequencers for the
13    purchase of BGI machines or in general?

14          Q.     You believe that in general if BGI were

15    permitted to sell sequencing systems in the United
16    States, that that would substantially drive down the

17    price of said systems, correct?

18                 MS. SCOTT:     Objection.

19                 THE WITNESS:      I believe -- I'm sorry, Katie.

20                 If there was competition in the sequencing

21    space and it actually cost less to do sequencing, there

22    would be much more sequencing done.

23          Q.     BY MR. REINES:      Okay.    That's not -- that's

24    dancing around my question.           Try to answer my question

25    specifically.

             www.LexitasLegal.com/Premier      Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 5 of 26
                          David Smith, Ph.D. - April 20, 2020
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                          65

 1                 If BGI introduces sequencers in the United

 2    States, one of the beneficial effects, from your

 3    perspective of that, would be to drive down the cost of
 4    buying sequencers and sequencing reagents, correct?

 5                 MS. SCOTT:     Objection, vague.

 6                 THE WITNESS:      I believe the competition in the
 7    sequencing space benefits the consumer.

 8          Q.     BY MR. REINES:      I understand that.

 9                 I'm asking you to sort of join -- meet my
10    question.     You believe that the cost for sequencing -- I
11    think this is in your declaration and maybe I'll find

12    the quote of it -- you believe that if BGI were to
13    compete with Illumina in the United States for sequencer

14    sales, that the cost of sequencing would go down, right,

15    that's the thesis of your opinion?
16                 MS. SCOTT:     Objection, vague.

17                 THE WITNESS:      I do not believe it would

18    immediately decrease the cost of sequencing, but I

19    believe in a multi-year time frame, it indeed would.

20          Q.     BY MR. REINES:      Okay, so let me ask the

21    question again.

22                 In terms of the cost of sequencers and

23    sequencing reagents in the United States, you believe

24    that that would go substantially down if you -- if over

25    a multi-year time period if BGI is permitted to sell

             www.LexitasLegal.com/Premier      Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 6 of 26
                          David Smith, Ph.D. - April 20, 2020
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                          66

 1    sequencers in the United States, right?
 2                 MS. SCOTT:     Objection, vague.

 3                 THE WITNESS:      The word -- where I would
 4    emphasize is that in a multi-year time frame, I believe

 5    the net effect would be to drive down the cost for doing

 6    certain things on the sequencers.            For example, 30X
 7    whole-genome sequence.

 8          Q.     BY MR. REINES:      And given that's your opinion,

 9    to what extent do you believe the introduction of the
10    BGI sequencers in the United States would drive down the
11    price for sequencers and sequencing?

12                 MS. SCOTT:     Objection, vague, and outside the
13    scope.

14                 THE WITNESS:      Again, in a multi-year time

15    frame, to go from a market where there is absolutely no
16    competition, which is the current market, to one where

17    there is any competition, should have that net effect in

18    a multi-year time frame.

19          Q.     BY MR. REINES:      I'm saying, to what -- can you

20    quantity or describe qualitatively what the reduction in

21    the price for sequencers and sequencing reagents would

22    be if BGI systems were to --

23                 (Clarification requested by court reporter.)

24                 MS. SCOTT:     Objection, vague, outside the

25    scope.

             www.LexitasLegal.com/Premier      Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 7 of 26
                          David Smith, Ph.D. - April 20, 2020
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                          107

 1    samples, right?

 2          A.     No, I did not.      But in answer to your

 3    question, if I wanted to do additional sequencing, I
 4    certainly would have to pay for it.

 5          Q.     And was 34 samples of information a sufficient

 6    amount of information for you to make a judgment as to
 7    the sequencing quality on the BGI system?

 8          A.     Absolutely.

 9          Q.     Now, at the bottom of the page, you include a
10    diagram of the CoolMPS.
11                 Do you see that?

12          A.     Yes, I do.
13          Q.     And you don't state anything about benefits or

14    the quality of the sequencing relating to the Cool

15    technology, right?
16          A.     This was written -- it was published in late

17    fall, but it was written by me in the summer of 2019; so

18    no.

19          Q.     In the summer of '19, were you aware of any of

20    the advantages of the Cool technology?

21          A.     No, I was not.

22          Q.     And did you gain whatever understanding you

23    have of what you're saying were advantages of the Cool

24    technology based on the work that you've done in this

25    case?

              www.LexitasLegal.com/Premier     Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 8 of 26
                          David Smith, Ph.D. - April 20, 2020
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           108

 1          A.     As a result of the work that I've done on this

 2    case and as a result of a non-peer-reviewed publication

 3    that was written by people at Complete Genomics where I
 4    could look in more detail, that's where I began to see

 5    some of the real advantages of this new sequencing

 6    modality.
 7          Q.     If you could see from the CGI article the

 8    advantages, then why would you need KOLs to validate a

 9    system before you would be willing to purchase it?
10          A.     Again, this is a multi-step process.             The
11    first thing is to, you know, either hear it from

12    somebody presenting at a scientific meeting, somebody
13    outside of the company.

14                 Secondly, you know -- and, again, it's the --

15    you don't need a KOL to be in this process.               They can
16    certainly contribute towards the process; but even if

17    they -- I saw this and then I saw a peer-reviewed

18    publication, that still would not be sufficient.

19                 Then there would be -- the next step would be

20    to actually be able to do some of the sequencing on that

21    machine, not just sending it to somebody else, and then

22    to see the quality of data that I could generate or

23    on -- my place on that purchase.            And then a really

24    important question, and we talked about this earlier,

25    how robust is this machine in its usage?              And that

             www.LexitasLegal.com/Premier      Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 9 of 26
                          David Smith, Ph.D. - April 20, 2020
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                          137

 1    different criteria.        And one is -- two, actually,

 2    irreparable harm and the public interest.

 3                 And I believe the public interest is broader
 4    than just protecting patents, and there may be other

 5    considerations that need to be considered.               And, indeed,

 6    this was the basis of my argument in my declaration.
 7          Q.     BY MR. REINES:      So your argument is based on

 8    the public interest, is that correct, in your report?

 9          A.     My argument is based upon two important
10    criteria.     I would say the first is public interest, but
11    the second is your -- the Illumina claim of irreparable

12    harm.
13          Q.     And you'll agree that if BGI is permitted to

14    sell competitively with Illumina, that it will take

15    market share from Illumina, correct?
16                 MS. SCOTT:     Objection, vague, outside the

17    scope of the report.

18                 THE WITNESS:      I believe that it will take a

19    considerable amount of time for BGI to take even a small

20    proportion of the market share from the mature Illumina

21    platform.

22          Q.     BY MR. REINES:      Okay.    And how long do you

23    think it will take BGI to obtain considerable market

24    share from Illumina?

25                 MS. SCOTT:     Objection, outside the scope.

              www.LexitasLegal.com/Premier     Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 10 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           144

 1    size of the market.        So my contention -- and this is

 2    what I wrote in my declaration -- is that competition,

 3    decreased costs will -- even if Illumina loses any
 4    portion, is more than compensated by increased

 5    sequencing that is done in general.

 6                 And my contention is that Illumina profits
 7    increase, not quantified, not decreased.

 8           Q.    BY MR. REINES:       And in terms of your belief

 9    that Illumina would do better with a competitor because
10    prices would come down and the pie would get bigger,
11    will you agree that that's speculative, given, you know,

12    the nature of the question and the limits of your
13    expertise?

14           A.    I would --

15                 MS. SCOTT:      Objection.
16                 THE WITNESS:      Sorry.

17                 MS. SCOTT:      Vague.    Objection, vague.

18                 THE WITNESS:      I would contend that it's more

19    than speculative based on my history and watching the

20    microwave market and watching what's been happening for

21    the past 13 years in the massively parallel sequencing

22    market where it is always borne out that when these

23    prices get less, volumes increase geometrically.

24           Q.    BY MR. REINES:       Okay.    In terms of the benefit

25    of the decreased cost from competition that you're --

             www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 11 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           145

 1    that you're saying should go into the injunction

 2    decision here, how long do you think it would take for

 3    prices to decrease for sequencing if BGI was permitted
 4    to --

 5                 (Clarification requested by court reporter.)

 6           Q.    Introduce its products now.
 7           A.    Again, the adoption of a competing platform --

 8    for example, the BGI platform is still a multiyear

 9    process.     And as a result, more than likely this is --
10    this would take, again, I'd say as a bare minimum, maybe
11    three years before enough people were able to use the

12    BGI -- purchase, use the BGI machines, find them to be
13    robust enough.       And, again, we're describing phases.

14    That's just Phase 2.         Phase 3 is to purchase multiple

15    machines and to start to use that in production.
16                 Everything in Phase 1 and Phase 2 is purely

17    experimental and has nothing to do with production, and

18    production is where the volume and the profit is.

19           Q.    And do you believe that customers -- based on

20    your experience, do you believe customers would use the

21    presence of the BGI alternative in purchase -- in price

22    negotiations with Illumina?

23                 MS. SCOTT:      Objection, vague.

24                 THE WITNESS:      When I have compared other types

25    of things where there is competition and there are

              www.LexitasLegal.com/Premier     Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 12 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           146

 1    multiple choices, that really helps the consumer to get

 2    the best possible prices; so yes.

 3           Q.    BY MR. REINES:       Okay.    And you're saying that
 4    if BGI sequencers -- you know, they made a big

 5    announcement and have, you know, big ambitions to sell

 6    this year; you're saying that if that happened, do
 7    you -- will you agree that customers would be using that

 8    fact in their negotiations with Illumina right away?

 9                 MS. SCOTT:      Objection, vague, and outside the
10    scope.
11                 THE WITNESS:      I still contend that it's not an

12    immediate effect because customers will not have a
13    viable alternative until they know that the machines in

14    their hands are robust, and that's a multiyear process.

15                 So in answer to your question, no.
16           Q.    BY MR. REINES:       Okay.    So -- and what you're

17    proposing is B -- so your opinion is if BGI sequencers

18    started being sold today, as the big announcement said

19    at HEBT, that the price decreases that you're saying are

20    favorable wouldn't happen for three years?

21                 MS. SCOTT:      Objection, vague.

22                 THE WITNESS:      Yes, that is my conjecture.

23           Q.    BY MR. REINES:       So you think it would take

24    three years before customers of Illumina would use the

25    fact of a BGI alternative to try to reduce Illumina's

             www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 13 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           158

 1    known Illumina users to try to persuade them to use

 2    BGI's sequencers?

 3                  MS. SCOTT:     Objection, vague, and outside the
 4    scope.

 5                  THE WITNESS:     I -- if I were BGI, I certainly

 6    would.      And the answer would be, yes, those are the
 7    people that you'd want to approach to see about, you

 8    know, utilizing a competitive platform.

 9           Q.     BY MR. REINES:      And turning to the next
10    slide -- I don't know if we have a better version of
11    this.     But in terms of what's written there, it says,

12    "T7 priced aggressively against NovaSeq and G-400RS
13    against NextSeq and HiSeq."

14                  Do you see that?

15           A.     Yes, I do.
16           Q.     Are you surprised to see that BGI, when it

17    introduces its T7 to the United States, if it's

18    permitted to, would aggressively price against the

19    NovaSeq and the G-400RS against the NextSeq?

20           A.     I -- yes, I do.      I understand that completely.

21           Q.     And you're saying that if BGI follows through

22    and there's no injunction and is able to aggressively

23    price systems against Illumina systems, you don't think

24    there would be any price erosion for Illumina?                Is that

25    what you're saying?

              www.LexitasLegal.com/Premier     Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 14 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           159

 1           A.    I think it would take considerably longer than

 2    Illumina is claiming as part of their preliminary

 3    injunction for there to be any significant erosion.
 4           Q.    And do you consider yourself an expert in

 5    that -- in that kind of market dynamic?

 6           A.    I do not.
 7           Q.    And you see in here it says, "Position the

 8    DNBSEQ-G50RS from HiSeq upgrade and offer G400RS at a

 9    special intro price."
10                 Do you see that?
11           A.    I see that.

12           Q.    And based on what you know of BGI, would you
13    expect them to be very aggressive in their introductory

14    pricing?

15                 MS. SCOTT:      Objection, vague, and outside the
16    scope.

17                 THE WITNESS:      I would expect them to try to

18    be, yes.

19           Q.    BY MR. REINES:       Okay.    And in terms of their

20    special introductory pricing, would you expect that to

21    be below cost?

22                 MS. SCOTT:      Objection, calls for speculation

23    and outside the scope.

24                 THE WITNESS:      And also outside my area of

25    expertise.      I don't know the answer to any of these

             www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 15 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           162

 1                 THE WITNESS:      I see that that is their

 2    estimation, yes.

 3           Q.    BY MR. REINES:       Okay.    Now, turning over to --
 4    below here, it states, "Placement and reagent" -- number

 5    1 there.     It says,

 6
 7

 8                 Do you see that?

 9           A.    Yes, I do.
10           Q.    And do you understand one of the business
11    models for the sequencers is

12           A.    I believe this is the exact same strategy that
13    Illumina employed some 10 to 12 years ago to try to get

14    sequencers into the market, yes.

15           Q.    Okay.    And the second -- you alluded to it
16    earlier.     This is what someone might call like the razor

17    and razor blade model where the -- the consumables are

18    often an important source of income?

19                 MS. SCOTT:      Objection, vague, calls for

20    speculation.

21                 THE WITNESS:      Yes.    This is something I stated

22    earlier.

23           Q.    BY MR. REINES:       Right.    And then -- so it says

24    here,

25                 Do you expect that MGI would attempt to

              www.LexitasLegal.com/Premier      Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 16 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           163

 1    aggressively drive reagent revenue if it were permitted

 2    to sell sequencers in the United States?

 3                 (Clarification requested by court reporter.)
 4           Q.    Sell its sequencers in the United States.

 5                 MS. SCOTT:      Objection, vague.

 6                 THE WITNESS:      I believe that would be a
 7    strategy that they would attempt to employ, but I still

 8    believe that the portion of the market that they could

 9    potentially get would be quite small and the ramp-up
10    would be very slow.
11           Q.    BY MR. REINES:       And do you see in item number

12    2, it says, "Use all tactic to drive adaption"?
13           A.    Yes, and I would expect any company to do

14    that.

15           Q.    Let's go back to -- let's go back to your --
16    your book.

17                 MR. REINES:      Andrew, do you know what the

18    exhibit number is for that so we have that for the

19    record?

20                 MR. GESIOR:      Exhibit 54, the Sequencing

21    Buyer's Guide.

22                 THE WITNESS:      It's on screen.

23                 MR. REINES:      Okay.    Hang on one second.

24                 MS. SCOTT:      Would you like to go off the

25    record?

              www.LexitasLegal.com/Premier     Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 17 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                            166

 1    of potential advantages of the BGI system that I was not

 2    aware of when I wrote this buyer's guide.

 3           Q.    Okay.    In terms of the potential technical
 4    advantages of the BGI system relative to Illumina,

 5    you'll agree that those are speculative, correct?

 6                 MS. SCOTT:      Objection, vague.
 7                 THE WITNESS:      They're not completely

 8    speculative, even though the manuscript by the

 9    Complete Genomics people is not peer-reviewed.                 The
10    advantages of the CoolMPS system with more fluors per
11    antibodies and the demonstration by them -- again, not

12    peer-reviewed -- that they could go from 200 nanometer
13    nanoballs to 50 nanometer nanoballs means that the

14    DNBSeq TX has the capabilities of cracking the

15    200 terabase sequence alpha-per-run barrier.
16           Q.    BY MR. REINES:       Okay.    And when you talk about

17    that barrier, it's speculative whether the BGI system

18    allowed it to achieve that, correct?                That, you'll agree

19    with?

20           A.    It depends on your definition of speculative.

21    I don't -- I see no technical barriers to that

22    happening.

23           Q.    Whether the BGI systems will even be useful

24    for the USA sequencing market remains to be seen,

25    correct?

              www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 18 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           171

 1    that's the most exciting aspect of its platform.

 2           Q.     BY MR. REINES:      And you understand the output

 3    and efficiency of the Illumina system has multiple
 4    contributors, correct?

 5           A.     Yes, I do.

 6           Q.     And one of the key contributors is the
 7    sequencing chemistry, correct?

 8                  MS. SCOTT:     Objection, vague.

 9                  THE WITNESS:     I believe that is one of many
10    aspects of the system and a small aspect of -- of the
11    thing.      The advances on the Illumina platform are many,

12    many advances, and that is just one small part of it.
13           Q.     BY MR. REINES:      So you're saying the

14    sequencing chemistry in the Illumina product is one

15    small part of the success of the system?               Do I have that
16    right?

17                  MS. SCOTT:     Objection.

18                  THE WITNESS:     Yes, I am, because the increase

19    in output was -- involved many, many other factors:

20    Better cameras, pattern flow cells, better ways to get

21    better incorporations.         So, again, that was a small

22    component of a big multistep process.              It contributed to

23    it, but it isn't the major factor.

24           Q.     BY MR. REINES:      So you're honestly saying that

25    you don't think sequencing chemistry is a major factor

             www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 19 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                             172

 1    in the success of the Illumina system?              I just want to,

 2    I want that to be absolutely crystal clear.

 3           A.    I think the decision --
 4                 MS. SCOTT:      Objection.     Wait.    Wait.

 5    Objection, misstates testimony.            Okay.

 6                 THE WITNESS:      I believe that this is a
 7    component among many that contribute to the success of

 8    the Illumina platform.

 9           Q.    BY MR. REINES:       Okay.    And what if -- in
10    addition to the homopolymers, what's the other problem
11    that the 454 and Ion Torrent had due to the unblocked

12    nucleotides?
13                 (Clarification requested by court reporter.)

14           Q.    BY MR. REINES:       Unblocked nucleotides.

15                 MS. SCOTT:      Objection, vague.
16                 THE WITNESS:      Well, what's vague about it is

17    the 454 limitation was that it could not get beyond

18    500 megabases of sequence output.

19                 It was an excellent platform.           It was the

20    first -- first generation massively parallel system.                  It

21    had the longest read length of any of the mass -- the

22    first generation systems, but its limitation was you

23    couldn't get beyond 500 megabases.

24                 The Ion Torrent platform actually started at

25    that point and has gone significantly beyond that.                   The

             www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 20 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           183

 1           Q.    Why, in describing the BGI sequencing

 2    technology in your declaration, did you put so much

 3    emphasis on the three prime blocking group?
 4                 (Clarification requested by court reporter.)

 5                 MR. REINES:      Three prime blocking group.

 6                 MS. SCOTT:      Objection, vague, and misstates
 7    the document.

 8                 THE WITNESS:      I, when I -- I'm not sure that I

 9    put so much emphasis on the three prime blocking group,
10    but as trying to make the distinction between CoolMPS
11    and anything that preceded it.

12                 So it would be the fact that there was
13    actually a separation between the nucleotide end, which

14    is the main cool because it has no label on it, and the

15    fact that the label itself comes on in a subsequent
16    step.     So I think that was the emphasis.

17                 The emphasis was not meant to be on the three

18    prime blocking group, but was on the fact that it was

19    cool as compared to what's done on the Illumina platform

20    and the previous BGI platform, and that detection was

21    based on these antibodies and multiple force on the

22    antibodies.      That was my -- what I was attempting to

23    emphasize.

24           Q.    BY MR. REINES:       If you go to page 36 of your

25    declaration at line 21 and 22, which is paragraph 98, do

              www.LexitasLegal.com/Premier     Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 21 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           188

 1    Illumina because it used PCR for its --

 2                 (Clarification requested by court reporter.)

 3           A.    -- you dropped twice in the middle of your
 4    question.

 5           Q.    Let me start again.

 6           A.    I'm sorry.      Please ask your question again.
 7           Q.    The issue about using PCR in a Illumina

 8    system, that issue, you believe, has essentially been

 9    resolved with the dual indexing technique, correct?
10                 MS. SCOTT:      Objection, calls for speculation.
11                 THE WITNESS:      I believe that that is

12    Illumina's claim, yes.
13           Q.    BY MR. REINES:       And do you have any reason to

14    disbelieve that?

15                 MS. SCOTT:      Objection, calls for speculation.
16                 THE WITNESS:      This is outside my area of

17    expertise.      I haven't really done multiple indices in a

18    single lane of a sequencer, but my guess would be that

19    they have solved that problem.

20           Q.    BY MR. REINES:       Turning to page 41 of your

21    declaration in paragraph 111, line 4, do you see where

22    it says, "Having a choice of vendors gives consumers

23    some degree of leverage to get the best deal possible"?

24           A.    I see that.

25           Q.    And do you agree that -- I think your argument

             www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 22 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           189

 1    is that if BGI entered the marketplace, it wouldn't

 2    be -- it wouldn't actually be providing a choice of

 3    vendor; is that what you're saying?
 4                 MS. SCOTT:      Objection, misstates testimony.

 5                 THE WITNESS:      Actually, that's not what I'm

 6    saying at all.
 7                 I'm saying that right now if you don't have

 8    both machines, there's no competition, because if you

 9    don't use Illumina, what are you going to put -- are you
10    going to order BGI consumables and put it on what?
11                 When machines are available after the

12    multi-step process in multiple years, then you do have a
13    choice, yes.      So it depends on the time frame.

14           Q.    BY MR. REINES:       So just so I understand, your

15    opinion is that if BGI is permitted, starts selling
16    sequencers now, the benefits in the competition that

17    you're asserting here about the basic innovation and

18    customer service, that wouldn't kick in for three to

19    four years; is that what you're saying?

20           A.    That is indeed my contention.           Right now, it

21    would not offer competition, but when the machines have

22    been tested, when they're found to be robust in the

23    multi-year process, that will offer the consumer choice,

24    yes.

25           Q.    Now, let's turn to the Mayo Clinic's

             www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 23 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           199

 1    at lines 11 and 12 you say, "All the technical

 2    advantages" -- excuse me, let me start again.

 3                 In your declaration, you state, "Of all the
 4    technological advantages that I have since 1978" -- I

 5    assume you meant "seen"?

 6           A.    Yes.
 7           Q.    "None have been as important as the events

 8    that we have seen in the last 15 years with DNA

 9    sequencing capabilities."
10                 Do you see that?
11           A.    Yes, I do.

12           Q.    Do you agree that to be true?
13           A.    Yeah, absolutely.

14           Q.    And the important technological advances in

15    DNA sequencing capabilities over the last 15 years,
16    those have been from Illumina; is that correct?

17                 MS. SCOTT:      Objection, misstates the document.

18                 THE WITNESS:      Yes, that is correct.

19           Q.    BY MR. REINES:       And the patented azido

20    technology at issue in this case is one of those

21    technological advantages, correct?

22                 MS. SCOTT:      Objection, misstates the document.

23                 THE WITNESS:      The patented azido technology is

24    but one component that led to the success of the

25    Illumina sequencing platform.

             www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 24 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           200

 1           Q.    BY MR. REINES:       Right.    You're referring to

 2    the technological advantages in DNA sequencing

 3    capabilities here that have been important, and I'm
 4    saying one of them is the patented azido technology in

 5    this case, correct?        Not all of them; that's just one of

 6    them, right?
 7                 MS. SCOTT:      Objection, outside the scope.

 8                 THE WITNESS:      The reason I put 1978 is because

 9    that's the year I got my Ph.D.            I know you didn't ask
10    this question.       And actually, when I rewrite this next
11    year -- there's two components to this.              One is the

12    advances -- from 1978 until 1998, all the advances were
13    the Sanger sequencing advances, and those were very

14    significant, too.

15                 But in answer to your question, because of the
16    way I wrote this, the past 15 years, the true -- well,

17    this isn't completely true, either, because the first

18    set of advances were on the 454 sequencing platform.

19                 That in itself, as I described in the

20    document, was a real game changer.             That was the birth

21    of the massively parallel sequencing.

22                 But building upon that, the advances that have

23    occurred -- and actually, to answer your question, this

24    includes both 454 and Illumina.

25                 Illumina -- 454 gave the jump start and

             www.LexitasLegal.com/Premier      Lexitas      888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 25 of 26
                           David Smith, Ph.D. - April 20, 2020
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                              201

 1    Illumina jumped off of that and took us to where we are

 2    today, so it's both together.           It's not just the

 3    blocking groups and Illumina sequencing here.
 4           Q.    BY MR. REINES:       Okay.    So that was a big swig

 5    to take on all at once.

 6           A.    I can break it down if you want.
 7           Q.    Let me ask just ask you this:           You'll agree

 8    that one of the important technological advances

 9    contributed by Illumina to DNA sequencing has been the
10    patented azido technology at issue in this case?                    There
11    are others, but that's one; isn't that true?

12                 MS. SCOTT:      Objection, outside the scope, and
13    calls for speculation.

14                 THE WITNESS:      Since you're referring to the

15    sentence that I wrote in my declaration, that sentence
16    is referring to two major advances, the advances on the

17    454 platform, and then the advances on the Illumina

18    platform.

19                 In answer to your question, the advances on

20    the Illumina platform have been remarkable and have

21    really gone from sequencing the whole gigabase to the

22    sequence of six terabases in a 13-year period.

23           Q.    BY MR. REINES:       Among the contributions to the

24    incredible improvement in DNA sequencing technology

25    brought by Illumina, one of them is the patented azido

             www.LexitasLegal.com/Premier       Lexitas     888-267-1200
     Case 3:19-cv-03770-WHO Document 239-8 Filed 09/02/20 Page 26 of 26

                  HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

                                                                           218

 1    STATE OF TEXAS      )
                          )ss:
 2    COUNTY OF VAL VERDE )

 3
 4                                 CERTIFICATE

 5           I, LISA A. BLANKS, a Certified Court Reporter,

 6    do hereby certify:
 7           That prior to being examined, the witness was by

 8    me duly sworn;

 9           That said deposition was taken down by me in
10    shorthand, and conducted virtually, at the time
11    hereinbefore stated, and was thereafter reduced to

12    writing under my direction;
13           That I am not a relative or employee or attorney

14    or counsel of any of the parties, or a relative or

15    employee of such attorney or counsel, or financially
16    interested in the action.

17           WITNESS my hand and seal this 22nd day of April,

18    2020.

19

20                               __________________________________
                                 LISA A. BLANKS, RPR, CRR, CSR
21                               Certification Number: 4266
                                 Certification Expiration 08/31/2021
22

23

24

25

              www.LexitasLegal.com/Premier     Lexitas      888-267-1200
